FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Le Goues (NPL – Automatic Program Repair Using Genetic Programming) in view of Saha et al. (2020/0249929).
Regarding claim 1:

A computing device, comprising: 
a processor; and 
a memory having instructions stored thereon which, executed by the processor, cause the processor to perform: 
receiving an initial test variable determined by a fuzz tester to cause a faulty response of an original computer program due to a bug within the original computer program [List of terms page xiii – definition of fuzz testing; Section 1.1, page 3 – inputs can be generated automatically; Section 2.2.2 – well established technique of fuzz testing; Chapter 3 page 24 – bug exposed by a test case; Section 4.1.1, pages 50-51 – used fuzz inputs for test cases]; 
testing computer program candidates that are separate and functionally equivalent to the original computer program using a suite of test variables including the initial test variable [Chapter 3, pages 24-25 – candidates are tested, maintain necessary functional behavior; Sections 3.3-3.4 – candidate patches are applied and the program compiled, multiple runs are done in parallel. Once a patch is applied and compiled the program is no longer the exact same as the original, it is instead a functionally equivalent program candidate. If multiple patch runs are done in parallel the program candidates are necessarily separate.]; and 
modifying and selecting the computer program candidates using a genetic algorithm based on results of the testing to produce bug-free computer program candidates that are functionally equivalent to the original computer program [List of terms, page xiii, “high quality repair” – fixes defects while maintain functionality and not introducing new defects; Section 1.1, page 4 – uses genetic programming, evaluates candidates with a fitness function, high fitness individuals are selected; Section 2.5 – genetic algorithms function by modifying programs to produce new candidates, testing to produce fitness scores and selecting high fitness candidates; Sections 3.3-3.4]. 
Le Goues does not explicitly teach a processor and a memory. Le Goues does, however, teach software that is causing all the actions being performed.
Saha teaches a processor and a memory [Fig 2].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the software of Le Goues with the processor and memory and Saha.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Le Goues teaches software that is performing the automated testing and repair, thus creating an inherent need for a computer that can execute the software and realize its benefits. Saha meets that need.
Regarding claim 2:
The combination teaches:
The computing device of claim 1, wherein testing the computer program candidates includes executing the computer program candidates using the suite of test variables as inputs and detecting responses of the computer program candidates to the suite of test variables [Le Goues Sections 3.3-3.7]. 
Regarding claim 3:
The combination teaches:
[Le Goues Section 3.4]. 
Regarding claim 4:
The combination teaches:
The computing device of claim 3, wherein the computer program candidates are repeatedly tested, modified, and selected until a termination criterion is met [Le Goues Section 3.4 – iterative process, various modifications and selections; Section 5.2, page 74 – “each trial was terminated…” lists termination criteria]. 
Regarding claim 5:
The combination teaches:
The computing device of claim 4, wherein the termination criterion includes at least one of a time limit and a threshold number of modifications [Le Goues Section 5.2, page 74 – “after 10 generations, 12 hours”]. 
Regarding claim 6:
The combination teaches:
The computing device of claim 4, wherein the termination criterion includes an end of test variables in the test suite [Le Goues Section 5.2, page 74 – “when another search found a repair”, this means all test cases have been exhausted without the bug causing a fault in the candidate, i.e. end of test variables in a test suite. Note that the candidates are tested in parallel and stopped when a repair is found using one candidate. For a repair to be found, all tests must be passed, thus it is necessarily true for this test to be stopped that all test variables in the test suite have been tested and thus the termination criterion includes an end of test variables]. 
Regarding claim 7:
The combination teaches:
The computing device of claim 1, wherein the instructions further cause the processor to: 
assign each of the computer program candidates a respective fitness score based on the testing, wherein the computer program candidates are selected based on the respective fitness score assigned to each of the computer program candidates [Le Goues Chapter 3, page 25 – candidates evaluated using a fitness function; Sections 3.3-3.4]

Regarding claim 21:
The combination teaches:
The computing device of claim 1, wherein the instructions further cause the processor to: modify the computer program candidates by performing at least one of copying and inserting a portion of the computer program candidate, deleting a portion of the computer candidate, swapping portions of the computer program candidate, and creating new program candidates using portions of the computer program candidates [Le Goues 3.4.3].

Regarding claim 22:
The combination teaches:
The computing device of claim 1, wherein the suite of test variables are stored in the memory, provided by a user using a bug tracking system, or a combination thereof [Le Goues List of terms page xi – definitions of bug report and bug tracking database; Section 1.1, page 3 – inputs can come from bug reports; Section 4.1.1 – used stored fuzz tester inputs as well as vulnerability reports] .

Regarding claim 23: 
See the teachings of the combination above with respect to claim 1. Claim 23 is identical to claim 1 if the instant amendment is removed.

Response to Arguments
Applicant's arguments filed 1/13/21 have been fully considered but they are not persuasive.
Applicant has canceled claims 8-20. Any rejections of claims 8-20 are now moot.
Regarding claim 1, applicant argues, on page 8, that “In sharp contrast, claim 1 is directed to a computer device that uses separate computer program candidates that are functionally equivalent to the original computer program. To highlight this distinction, claim 1 has been revised to state that the computer program candidates being tested are "separate" and functionally equivalent to the original computer program. Support for this revision can be found in the application as filed in paragraph [0023]. As a result, neither Le Goues nor Saha teach or even suggest refined claim 1 since Le Goues modifies and tests the source code for the input program itself rather than a functional equivalent of the input program. Therefore, Applicant respectfully requests that this rejection be withdrawn.”
The examiner respectfully disagrees. Applicant’s argument cites paragraph 0023 of the specification for support and relies on the argument that because Le Goues uses the initial program as input, before generating patches, compiling and running results on test cases, Le Goues cannot teach separate program candidates as recited by the amended claim 1. 
The examiner notes, first, that paragraph 0023 does not explicitly disclose anything regarding candidates being separate. The paragraph does, however, note that an initial set of computer program candidates that may be generated by a development team may be used to populate the computer program repairer in advance. It is thus sufficient to disclose separate computer program candidates.
The examiner further notes that the claim does not recite anything regarding initial population of separate program candidates or anything regarding an initial input to the tests. The claim merely recites that the separate program candidates are tested. The BRI of the claim, then, requires only that there be separate, functionally equivalent program candidates and that they are tested. Le Goues meets this requirement by providing multiple candidate patches which are compiled and then tested. The examiner submits that a compiled, patched program is not the same as the initial program input. Further, as Le Goues discloses testing patches in parallel, it is necessarily true that these program candidates are separate. The examiner finally notes that applicant’s own arguments refer to patches as program candidates [“a better 

Regarding claim 6, applicant argues, on pages 9-10, that “Specifically, Le Goues teaches software that is run with a "preset" timeout of a certain number of iterations or execution time. Le Goues states that "Because the search is stochastic and the space of candidate patches is infinite, GenProg is typically run with a preset time of a certain number of iterations or execution time." (See page 30, last paragraph). The Office references page 74 of Le Goues that discloses trial runs for an experimental test performed where the termination point was 12 hours or when another search found a repair. However, this is not referring to termination after the testing specific test variables. This termination criterion is referring to the end of testing for a specific defect when a cure is found regardless of whether all types of test variables have been tested. Le Goues is silent regarding testing a defect using specific types of test variables and terminating the testing when all of those variables have been tested. Le Goues simply teaches, in one experimental test, termination of testing when a cure is found or when a 12 hour time limit has expired. 
In sharp contrast, claim 6 is directed to a termination criteria where specific types of test variables are used for testing and all testing for a particular bug or defect terminates after every variable has been tested from the suite of test variables. The suite of test variables in claim 6 are all used in testing for each defect using different computer program candidates. Even if one test variable produces a cure for a particular defect in a computer program candidate, the other test variables would still be executed to determine if there is a better computer program candidate (i.e., a better patch or cure for the defect) based on the fitness scores. The testing would not stop upon finding a cure of a particular defect with a test variable from the suite of test variables. (See Instant Application, paragraph [0034]). The testing continues until the suite of variables have all been tested to find the best solution to the defect. As such, Le Goues and Saha do not teach or suggest claim 6. Applicant respectfully requests that this rejection be withdrawn. “
The examiner respectfully disagrees. Claim 6 recites “wherein the termination criterion includes an end of test variables in the test suite.” The BRI of the claim, then simply requires a teaching in which a termination criterion includes an end of test variables in a test suite. 
Applicant argues that claim 6 is directed a termination criterion “where specific types of test variables are used for testing and all testing for a particular bug or defect terminates after every variable has been tested from the suite of test variables.” Applicant further argues that “Le Goues is silent regarding testing a defect using specific types of test variables and terminating testing when all of those variables have been tested.” The examiner notes that this is not what the claim recites. The claim does not recite testing a defect using specific types of test variables and terminating testing when all of those variables have been tested. Applicant finally argues that “if one test variable produces a cure for a particular defect in a computer program candidate, the other test variables would still be executed to determine if there is a better computer program candidate….testing would not stop upon finding a cure of a particular defect with a test variable from the suite of test variables.”

All arguments have been addressed. Newly recited claims 21-23 and newly recited limitations in amended claims have been addressed with appropriate updates to citations in the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weimer et al. (NPL – Leveraging Program Equivalence) discloses methods of using semantic equivalence among candidate repair patches to limit the search space in a generate and validate repair method and produce improvements in cost reduction.
Le et al. (NPL) discloses use of mining of historically applied fix patterns for bugs similar to bugs that an automated program repair is attempting to fix in order to improve the speed with which quality bug fixes can be found.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646.  The examiner can normally be reached on M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC DUNCAN/Primary Examiner, Art Unit 2113